LAWRENCE P. RAMIREZ (State Bar No. 141550)
LINDA KENY (State Bar No. 187013)
NATALIE NABIZADA (State Bar No. 319798)
THE LITIGATION LAW GROUP
111 North Market Street, Suite 1010
San Jose, CA 95113
Telephone: 408 971-1119 Facsimile: 408 971-1129
Email: lpramirez@thellg.com; lindakeny@thellg.com

Attorneys for Defendant, GLORIA CABRAL

                      UNITED STATES BANKRUPTCY COURT
            IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION


GLORIA CABRAL,                                    Lead Bankruptcy Case No: 18-51575

               DEBTOR,                            Adv. Pro. Case Number: 18-05055

_________________________________
                                  NOTICE OF HEARING ON DEFENDANT
KURT ANTHONY MILLER,
                                  CABRAL’S MOTION TO DISMISS
                                  ADVERSARY COMPLAINT
                Plaintiff,
                                  Hearing: January 17, 2019
v.                                Time: 9:30 a.m.
                                  Courtroom: 3020, 280 South 1st Street
GLORIA CABRAL,                     Judge Hammond
                Defendant.




      TO PLAINTIFF KURT ANTHONY MILLER (“Miller”) or Plaintiff:

      PLEASE TAKE NOTICE That at the time and place set forth above, Defendant

GLORIA CABRAL (“Defendant” or “Cabral”), appearing through counsel will present her




                 Defendant’s Notice of Hearing for Motion to Dismiss Adversary Complaint
                                                   ~1~
Case: 18-05055    Doc# 9       Filed: 12/05/18          Entered: 12/05/18 16:39:45         Page 1 of 2
Motion to Dismiss Plaintiff’s Adversary Complaint for Dischargeability of Debt which was

filed on November 5th, 2018.

       The Motion will be based on this Notice, the accompanying Motion and Memorandum

of Points and Authorities, and such other arguments and authorities presented at the hearing on

this Motion.

       PLEASE TAKE FURTHER NOTICE: That any response to the Motion is governed by

Fed. R. Bank. P. 7007-1, 9013-1, 9013-2 and 9013-3.


Respectfully Submitted,


DATED: December 5, 2018
                                                           THE LITIGATION LAW GROUP

                                                           s/s Linda Keny_________________
                                                           Lawrence P. Ramirez
                                                           Linda Keny
                                                           ATTORNEYS FOR DEFENDANT,
                                                           GLORIA CABRAL




                   Defendant’s Notice of Hearing for Motion to Dismiss Adversary Complaint
                                                     ~2~
Case: 18-05055      Doc# 9       Filed: 12/05/18          Entered: 12/05/18 16:39:45         Page 2 of 2
